     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.126 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10
11
      ATTISHA ENTERPRISES, INC., a                        Case No.: 3:20-cv-01366-BEN-RBB
12    corporation,
                                         Plaintiff,       ORDER GRANTING MOTION TO
13
                                                          DISMISS
14    v.
                                                          [ECF No. 7]
15    CAPITAL ONE, N.A.; DOES 1 to 25,
      inclusive,
16
                                      Defendants.
17
18          This matter comes before the Court on Defendant Capital One, N.A.’s (“Capital
19    One”) Motion to Dismiss the Complaint filed by Plaintiff Attisha Enterprises, Inc.
20    (“Attisha Enterprises”). As specific state laws apply to these allegations that displace the
21    pleaded common law claims, the motion to dismiss is granted with leave to amend.
22    I.    BACKGROUND1
23          On March 12, 2020, Attisha Enterprises filed suit against Capital One in San Diego
24    County Superior Court alleging common law claims of negligence, conversion, and
25
26
      1
27     The following overview of the facts is drawn from the Complaint, ECF No. 1-2, which
      the Court assumes true in analyzing Capital One’s motion to dismiss. Erickson v. Pardus,
28    551 U.S. 89, 94 (2007). The Court is not making factual findings.
                                                      1
                                                                               3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.127 Page 2 of 10



 1    money had and received. Compl., ECF No. 1-2. Capital One was served with the
 2    Summons and Complaint on June 19, 2020, and timely removed the action to this Court
 3    on July 17, 2020. ECF No. 1. Capital One thereafter filed this motion to dismiss. ECF
 4    No. 7.
 5             The claims here involve a wire transfer. On or about May 14, 2018, Attisha
 6    Enterprises entered into a purchase agreement to buy the Sweetwater 24/7 Convenience
 7    Store and Chevron Gas Station. Compl., ECF No. 1-2, ¶ 9. The parties to the purchase
 8    agreement opened escrow with TICOR Title Company of California (“TICOR”). Id. As
 9    part of the purchase agreement, Attisha Enterprises was to deposit $100,000.00 to be held
10    in escrow by TICOR. Id. at ¶ 10.
11             On September 27, 2018, Attisha Enterprises received fraudulent wire instructions
12    from the unnamed Defendants,2 who were fraudsters using the name TICOR Title
13    Company of California and a Capital One account number. Id. Attisha Enterprises
14    caused $100,000.00 to be wired from its account to the fraudsters’ account at Capital One
15    because it did not know these instructions were fraudulent and not from TICOR. Id. at ¶
16    11. Capital One accepted the wire transfer. Id. at ¶ 12.
17             Some time later, Attisha Enterprises realized the wire instructions were fraudulent
18    and contacted Capital One. Id. at ¶ 13. It requested that Capital One not release the
19    funds. Id. Nonetheless, Capital One allowed the account owner, who was not TICOR, to
20    withdraw the majority of the funds. Id. The Complaint is unclear about when Attisha
21
22    2
       Naming “Doe” defendants implicates Rule 4 of the Federal Rules of Civil Procedure,
23    which requires service of the complaint. See Keavney v. Cty. of San Diego, No. 19-cv-
      1947-AJB-BGS, 2020 WL 4192286, at *4-5 (S.D. Cal. Jul. 21, 2020) (noting that “it is
24    effectively impossible for the United States Marshal or deputy marshal to fulfill his or her
25    duty to serve an unnamed defendant”); see also Fed. R. Civ. P. 4(m) (providing that “[i]f
      a defendant is not served within 90 days after the complaint is filed, the court—on motion
26    or on its own after notice to the plaintiff—must dismiss the action without prejudice
      against that defendant or order that service be made within a specified time.”). More than
27    100 days have passed since the complaint was filed. Therefore, Attisha Enterprises is
      hereby cautioned the Doe defendants will be dismissed without prejudice if those
28    defendants are not served within thirty days of this Order.
                                                     2
                                                                                3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.128 Page 3 of 10



 1    Enterprises realized the wire instructions were fraudulent, when and how it notified
 2    Capital One of the issue, and when the fraudsters withdrew most of the funds. Attisha
 3    Enterprises alleges that $25,000.00 remains in the account, but that Capital One refuses to
 4    return the funds to Attisha Enterprises. Id.
 5          Attisha Enterprises alleges Capital One had “actual knowledge” the account
 6    holders were not in fact TICOR based on Capital One’s internal procedures for opening a
 7    business account. Id. at ¶ 8. It argues Capital One owed a duty of care to Attisha
 8    Enterprises to not “allow persons or entities to open accounts in the name of another
 9    person or entity known not to actually be that person or entity” and that Capital One
10    breached that duty by accepting and depositing the wire transfer in the numbered account.
11    Id. at ¶¶ 15-16. Attisha Enterprises further alleges that once it notified Capital One of the
12    fraudulent wire instructions, Capital One was obligated to return the funds but did not do
13    so. Id. at ¶ 22.
14    II.   LEGAL STANDARD
15          A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal
16    theory or absence of sufficient alleged facts under a cognizable legal theory. Johnson v.
17    Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008); Navarro v. Block, 250
18    F.3d 729, 732 (9th Cir. 2001). When considering a Rule 12(b)(6) motion, the Court
19    “accept[s] as true facts alleged and draw[s] inferences from them in the light most
20    favorable to the plaintiff.” Stacy v. Rederite Otto Danielsen, 609 F.3d 1033, 1035 (9th
21    Cir. 2010). A plaintiff must not merely allege conceivably unlawful conduct but must
22    allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.
23    v. Twombly, 550 U.S. 544, 570 (2007). “A claim is facially plausible ‘when the plaintiff
24    pleads factual content that allows the court to draw the reasonable inference that the
25    defendant is liable for the misconduct alleged.’” Zixiang Li v. Kerry, 710 F.3d 995, 999
26    (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Threadbare
27    recitals of the elements of a cause of action, supported by mere conclusory statements, do
28    not suffice.” Iqbal, 556 U.S. at 678.
                                                     3
                                                                                 3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.129 Page 4 of 10



 1           If a court dismisses a complaint, it may grant leave to amend unless “the pleading
 2    could not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc.
 3    v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).
 4    III.   ANALYSIS
 5           Attisha Enterprises alleges common law claims for negligence, conversion, and
 6    money had and received. See generally Compl., ECF No. 1-2. Capital One argues that
 7    all claims are barred by Uniform Commercial Code Article 4A, codified at Division 11 of
 8    the California Commercial Code, and that even if some claims are not barred the
 9    Complaint contains insufficient factual allegations to plausibly state a claim for relief.
10    Mot., ECF No. 7, 1-2. The Court examines each claim in turn.
11           A.    Negligence
12           Attisha Enterprises’ first claim alleges negligence. Compl., ECF No. 1-2, ¶¶ 14-
13    19. The elements of a negligence claim are (1) the existence of a duty to exercise due
14    care; (2) breach of that duty; (3) causation; and (4) damage. See, e.g., Merrill v. Navegar,
15    Inc., 26 Cal. 4th 465, 500 (Cal. 2000). However, the negligence claim alleges three
16    separate negligent acts. “A party may set out 2 or more statements of a claim or defense
17    alternatively or hypothetically, either in a single count or defense or in separate ones.”
18    Fed. R. Civ. P. 8(d)(2). “If a party makes alternative statements, the pleading is sufficient
19    if any one of them is sufficient.” Id. Accordingly, the Court evaluates each alleged
20    negligent act and determines whether any one of those allegations is sufficient to
21    withstand the motion to dismiss. Because, as set out below, each allegedly negligent act
22    is insufficient in at least one respect, the Court dismisses the negligence claim without
23    prejudice.
24                 1.     Negligent Account Opening
25           Attisha Enterprises first alleges Capital One negligently allowed an entity that was
26    not TICOR to open an account in TICOR’s name. See Compl., ECF No. 1-2, ¶ 15
27    (“Capital One had a duty of care and obligation to Plaintiff and other members of the
28    public not to allow persons or entities to open accounts in the name of another person or
                                                    4
                                                                                3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.130 Page 5 of 10



 1    entity known not to actually be that person or entity”). Capital One argues this common
 2    law claim is displaced by the California Commercial Code. Mot., ECF No. 7, 4-7.
 3    Alternatively, Capital One argues California law does not impose on banks a duty of care
 4    towards noncustomers, and thus, the allegation fails to state a cognizable legal theory for
 5    recovery. Id. at 7-8.
 6          “The California Uniform Commercial Code does not automatically displace all
 7    other legal principles.” Zengen, Inc. v. Comerica Bank, 41 Cal. 4th 239, 247 (Cal. 2007).
 8    Instead, it provides that “[u]nless displaced by the particular provisions of this code, the
 9    principles of law and equity, including the law merchant and the law relative to capacity
10    to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion,
11    mistake, bankruptcy, or other validating or invalidating cause shall supplement its
12    provisions.” Id. (quoting Cal. Com. Code § 1103). Thus, a plaintiff may bring a cause of
13    action for negligence, conversion, or money had and received “unless some particular
14    provisions of the California Uniform Commercial Code [has] displaced them.” Id.
15          Capital One argues this claim arises from a wire transfer that Capital One allegedly
16    should not have executed. Mot., ECF No. 7, 3-4. Common law claims involving wire
17    transfers, Capital One contends, are displaced by the duties, allocation of risk, and
18    remedies available in the California Commercial Code. Id.
19          However, at least with respect to the alleged fraudsters’ opening of an account with
20    Capital One, the California Commercial Code provisions regarding wire transfers do not
21    apply. Section 11104 applies to “funds transfer[s],” defined as “the series of transactions,
22    beginning with the originator’s payment order, made for the purpose of making payment
23    to the beneficiary of the order.” Cal. Com. Code § 11104(a). Nothing in that section
24    applies to opening an account Capital One allegedly knew was being created in a
25    fraudulent name. Accordingly, this allegedly negligent act is not displaced by the
26    California Commercial Code.
27          Turning to the factual sufficiency of the allegations, Capital One correctly notes
28    that in California, “absent extraordinary and specific facts, a bank does not owe a
                                                    5
                                                                                3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.131 Page 6 of 10



 1    fiduciary duty of care to a noncustomer.” Software Design & Application, Ltd. v. Hoefer
 2    & Arnett, Inc., 49 Cal. App. 4th 472, 479 (Cal. Ct. App. 1996). Even “[v]iolation of a
 3    self-imposed rule does not create actionable negligence unless plaintiff (1) suffers the
 4    type of harm sought to be prevented by the rule and (2) is a member of the class of people
 5    for whose protection the rule was promulgated.” Id. at 482 (citing Fireman’s Fund Ins.
 6    Co. v. Security Pacific Nat. Bank, 85 Cal. App. 3d 797, 829 (Cal. Ct. App. 1978)).
 7    However, “this general proposition of non-liability is far from a per se rule.” Bear
 8    Stearns and Co. v. Buehler, 23 Fed. App’x 773, 776 (9th Cir. 2001). If the circumstances
 9    surrounding the opening of the accounts were suspicious as to trigger a duty to
10    investigate a potentially phony account, such a duty to investigate a suspicious account
11    opening may arise. Cf. Software Design, 49 Cal. App. 4th at 482 (finding “the
12    circumstances surrounding the opening of the accounts were not so suspicious as to
13    trigger a duty to investigate the phony partnership for the benefit of strangers,” which
14    implicitly acknowledges some circumstances could give rise to such a duty).
15          Here, Attisha Enterprises generally alleges that Capital One has internal procedures
16    that require certain documents be produced to prove identity when opening an account.
17    Compl., ECF No. 1-2, ¶ 6. It further alleges “Capital One allowed Defendants Does 1 to
18    25 to open an account in the name of ‘TICOR Title Company of California’ . . . [despite
19    having] actual knowledge that the person or entity opening this account was not in fact
20    the entity known as ‘TICOR Title Company of California.’” Id. at ¶ 8. However, the
21    Complaint contains no allegations about what circumstances were suspicious such that a
22    duty to investigate may have been triggered. It also contains no allegations about what
23    the alleged internal procedures were or what they require.
24          The failure to allege facts supporting suspicious circumstances places the claim
25    within the general set of cases findings banks do not owe a duty of care to noncustomers.
26    See Software Design, 49 Cal. App. 4th at 479. Without those allegations of suspicious
27    circumstances, no duty can arise. Accordingly, as pleaded, this allegedly negligent act is
28    insufficient to survive the motion to dismiss. However, Attisha Enterprises is granted
                                                   6
                                                                               3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.132 Page 7 of 10



 1    leave to amend. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to
 2    amend] when justice so requires”).
 3                   2.   Negligent Acceptance of Wire Transfer
 4          Attisha Enterprises also alleges Capital One negligently accepted and deposited its
 5    funds transfer in an account not held in TICOR’s name. Compl., ECF No. 1-2, ¶ 16
 6    (“Capital One negligently accepted, deposited Plaintiff’s wire [t]ransfer to Capital One
 7    account number 1361414587 in the sum of $100,000.00, which account was not in
 8    TICOR’s name”). Capital One again argues this claim is displaced by the California
 9    Commercial Code. Mot., ECF No. 7, 4-7.
10          As discussed above, “[t]he California Uniform Commercial Code does not
11    automatically displace all other legal principles.” Zengen, Inc., 41 Cal. 4th at 251.
12    However, where a particular provision of the code displaces a common law cause of
13    action, “it applies to the exclusion of other legal principles giving rise to other causes of
14    action.” Id.
15          “[D]ivision 11 of the California [Uniform Commercial] Code applies to ‘funds
16    transferred [as] defined in Section 11104.’” Id. Section 11104 defines “funds transfer”
17    as “the series of transactions, beginning with the originator’s payment order, made for the
18    purpose of making payment to the beneficiary of the order.” Cal. Com. Code § 11104(a).
19    The Parties do not dispute that the wire transfer here is a funds transfer within the
20    meaning of the statute. Mot., ECF No. 7, 7; Opp’n, ECF No. 8, 5; see also Sliders
21    Trading Co. L.L.C. v. Wells Fargo Bank NA, Case No. 17-CV-04930-LB, 2017 WL
22    6539843, at *6 (N.D. Cal. Dec. 21, 2017) (finding that a similar wire transfer was also a
23    funds transfer within the meaning of Cal. Com. Code § 11104).
24          On occasion, and as alleged here, a wire transfer is sent to the wrong beneficiary.
25    These situations are governed by California Commercial Code Section 11207, which
26    provides that in general, a bank cannot accept a wire transfer order if “the name, bank
27    account number, or other identification of the beneficiary refers to a nonexistent or
28    unidentifiable person or account.” Cal. Com. Code § 11207(a). The consequences for
                                                     7
                                                                                 3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.133 Page 8 of 10



 1    failure to abide by this provision are set forth in Section 11201 et seq., defining the
 2    “respective rights, duties, and liabilities of the parties upon the issuance and acceptance
 3    of a payment order [constituting a funds transfer].” Zengen, Inc., 41 Cal. 4th at 254
 4    (citations omitted). Capital One argues the Complaint, as pleaded, imposes a duty of
 5    ordinary care that is not the same as the duty imposed on Capital One by Section 11207.
 6    Mot., ECF No. 7, 9-10.
 7          The Court agrees, and an example illustrates the issue. Attisha Enterprises’
 8    negligence claim alleges Capital One owed “a duty of ordinary care to refuse to allow
 9    wire transfers naming as the true beneficiary TICOR to be transferred into an account
10    held by a person or entity that was not TICOR.” Compl., ECF No. 1-2, 5, ¶ 15 (emphasis
11    added). This misstates Capital One’s obligations under Section 11207. Instead, Section
12    11207 states that Capital One would be liable if it “knew” the account name and number
13    refer to different persons. Cal. Com. Code § 11207(b)(1). There is no requirement
14    Capital One exercise “ordinary care” in making this determination. Id. Attisha
15    Enterprises implicitly recognizes this in its Opposition, arguing the Commercial Code
16    allows for a statutory claim of negligence under the facts alleged. ECF No. 8, 6.
17    However, the statutory claim available is not a common law negligence claim, and it “is
18    axiomatic that the complaint may not be amended by the briefs.” Doe v. Wolf, 432 F.
19    Supp. 3d 1200, 1215 (S.D. Cal. 2020).
20          Given that the wire transfer alleged here was a funds transfer within the meaning
21    of the California Commercial Code, which sets forth duties, allocation of risk, and
22    remedies that displace common law causes of action in the circumstances applicable here,
23    Attisha Enterprises’ common law claim alleging Capital One negligently allowed the
24    wire transfer is dismissed. Again, Attisha Enterprises is granted leave to amend.
25                 3.     Negligent Release of Funds
26          Attisha Enterprises’ final negligence theory alleges Capital One negligently
27    released the transferred funds to the account holder, even though that account holder is
28
                                                    8
                                                                                3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.134 Page 9 of 10



 1    not TICOR. Compl., ECF No. 6, ¶ 16. Capital One again argues this claim is displaced
 2    by the California Commercial Code. Mot., ECF No. 7, 4-7.
 3          The same analysis applicable to Capital One’s allegedly negligent acceptance of
 4    the wire transfer applies to its allegedly negligent release of those funds. Because this
 5    negligent act directly involves a funds transfer, the claim must arise under division 11 of
 6    the California Commercial Code, not common law negligence. See BITH, LLC v.
 7    Downey Sav. and Loan Ass’n, F.A., 2010 WL 3404711, at *7 (Cal. Ct. App. Aug. 31,
 8    2010).3 Accordingly, Attisha Enterprises may “prepare and file a new [claim] predicated
 9    on division 11, specifically section 11207.” Id.
10          B.     Conversion
11          Attisha Enterprises’ second claim alleges conversion. Compl., ECF No. 1-2, ¶¶
12    20-25. Attisha Enterprises alleges Capital One and the unknown Defendants acquired
13    possession of approximately $100,000.00 belonging to Attisha Enterprises and refuse to
14    return it. Id. at ¶ 22. Capital One and the unknown Defendants allegedly acquired the
15    money through the funds transfer detailed above. Id.
16          Capital One argues Attisha Enterprises’ conversion claim must likewise be
17    dismissed because as applied to Capital One, it is displaced by the California
18    Commercial Code. Mot., ECF No. 7, 13-14. Once again, the Court agrees.
19          Here, the gravamen of Attisha Enterprises’ conversion claim against Capital One is
20    that it should not have accepted and deposited the wire transfer in the numbered account.
21    Compl., ECF No. 1-2, ¶¶ 15-16. Attisha Enterprises further alleged that once it notified
22    Capital One of the fraudulent wire instructions, Capital One was obligated to return the
23    funds and did not do so. Id. at ¶ 22. As with the acceptance of the wire transfer and
24
25
      3
        The Court notes that BITH, LLC, is an unpublished decision of the California Court of
26    Appeal, but it can cite such cases as persuasive authority. See Nunez by Nunez v. City of
27    San Diego, 114 F.3d 935, 942 n.4 (9th Cir. 1997). The Court does so here because the
      facts in BITH, LLC describe the deficiency of a negligence claim involving a funds
28    transfer and the appropriate claim to plead under the California Commercial Code.
                                                    9
                                                                               3:20-cv-01366-BEN-RBB
     Case 3:20-cv-01366-BEN-RBB Document 11 Filed 12/07/20 PageID.135 Page 10 of 10



 1    release of funds discussed above, Capital One’s obligations rise and fall with the
 2    California Commercial Code. A common law conversion may have occurred, but not by
 3    Capital One.
 4          Accordingly, the conversion claim is dismissed as to Capital One.
 5          C.       Money Had and Received
 6          Attisha Enterprises’ third claim alleges money had and received, another common
 7    law claim. Capital One argues the money had and received claim suffers from the same
 8    factual deficiency as the conversion claim and is a common count of the previous claims.
 9    For the reasons set forth above analyzing conversion, the Court agrees Attisha
10    Enterprises’ money had and received claim against Capital One is displaced by the
11    California Commercial Code.
12          Accordingly, the money had and received claim is dismissed as to Capital One.
13    IV.   CONCLUSION
14          Defendant’s Motion to Dismiss is granted without prejudice. Plaintiff may file
15    an amended complaint within 14 days of this order. Plaintiff may not add other parties
16    without seeking leave from this Court.
17          IT IS SO ORDERED.
18
19    Date: December 7, 2020                       __________________________________
                                                   HON. ROGER T. BENITEZ
20
                                                   United States District Judge
21
22
23
24
25
26
27
28
                                                  10
                                                                              3:20-cv-01366-BEN-RBB
